Fourth Court of Appeals
                                    San Antonio, Texas
                                          February 2, 2021

                                       No. 04-20-00477-CV

     IN THE INTEREST OF F.B.C.L., B.A.I.L., L.K.A.L., AND J.J.W.L, CHILDREN

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-PA-01116
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER

        On January 21, 2021, we ordered appellant’s newly appointed counsel to file a response
to our order dated October 2, 2020 reasonably explaining why appellant failed to file her pro se
notice of appeal in a timely manner. In that order, we explained that the notice of appeal was
due by September 8, 2020, but had not been filed until September 16, 2020—within the fifteen-
day grace period provided by Rule 26.3 for filing a motion for extension of time.

        On January 29, 2020, counsel filed a response explaining that appellant was unable to
receive help from her former trial counsel regarding her appeal and was unaware of the appellate
deadlines. A reasonable explanation is “any plausible statement of circumstances indicating that
failure to file within the [specified] period was not deliberate or intentional, but was the result of
inadvertence, mistake, or mischance.” Garcia v. Kastner Farms, Inc., 774 S.W.3d 668, 670
(Tex. 1989). Here, counsel’s response qualifies as a reasonable explanation.

       At this time, the appellate record is complete. We therefore ORDER appellant to file her
brief by February 22, 2020. Because this is an accelerated appeal of an order terminating
parental rights which must be disposed of by this court no later than March 15, 2021, requests for
extensions of time to file the brief will be disfavored.




                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court